Title: From John Quincy Adams to George Washington Adams, 9 October 1819
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear George.
					Boston 9. October 1819. 
				
				On examining my books at the Athenarum, I find there are several volumes missing; among which—Vols. 1. 2. and 32. of Voltaire—1. Volume of Racine—One Volume, from three different sets of Shakespear. 1. Vol: of the Glasgow Sophocles; and some others—part of not all of which, you have—There is danger, if you keep them out that they will get damaged, or mislaid and forgotten; and then make broken sets of valuable Books—I have therefore two things to enjoin upon you.1. That you write to me immediately, in answer to this; and give me a list of every book of mine that you now have, from the Athenarum, or from Quincy—And that you give me immediate information of every book that you shall take out of the Athenarum hereafter.2. That before you leave Cambridge to come to Washington, you return back to the Athenarum, every volume of mine that you have taken out—And when you do return them, you will write to me that you have so done; naming the books returned.We are to leave town at nine this Morning, for Providence—Address your answer therefore, to me at Washington.May the blessing of Heaven, attend your Studies, and your conduct; and those of your brother—prays your affectionate father
				
					J. Q. Adams.
				
				
			